Title: From John Adams, 9 September 1816
From: Adams, John
To: 


				
					
					September 9, 1816
				
				George, John, Charles! You See there was Religion in Athens, as there has been in all Nations and will be, and ought to be, however absurd ridiculous or horrible in Some. Bless God, that You were born under one, which if you will take Pains to understand it, in its Symplicity, Sincerity and Truth will console you more than all the Philosophy or Religion of ancient or modern Nations.
				
					
				
				
			